*651MEMORANDUM AND ORDER
KOPF, District Judge.
This matter is before the court on the Magistrate Judge’s memorandum and order (filing 74) and the appeal from the memorandum and order (filing 82) filed as allowed by 28 U.S.C. § 636(b)(1)(A).
The court has conducted a review1 of the portions of the memorandum and order to which objections have been made and finds that the objections to the memorandum and order shall be overruled for the reason that the Magistrate Judge’s order is not clearly erroneous or contrary to law.
IT IS ORDERED:
1. The plaintiffs appeal (filing 82) from the Magistrate Judge’s order (filing 74) is overruled; and
2. The Magistrate Judge’s order (filing 74) shall not be disturbed and is hereby sustained.

. To the extent the appropriate standard of review is de novo, I have conducted a de novo review.